DETAILED ACTION

1.	This Office action is responsive to the RCE and amendment filed  11/28/2022.  The Drawings are accepted by the Examiner.  Claims 1-24 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims now recite “security (at a hardware layer) is transparent to an application developer” as found at [0014] of the present specification.  However, the Examiner questions whether the present invention includes privileged software that is accessible to a designated user/administrator/developer for accessing scrambling keys within the hardware layer.  That is, the present specification states (see [0041]) “the operating system or other privileged software can generate a page table and/or scrambling key 324.”  This makes the recitation “security is transparent to an application developer” unclear.   
Furthermore, what exact circuitry and function in the hardware layer of the present specification and drawings provides the function “security is transparent to an application developer”?  The Background of the invention clearly states “privileged process running on such systems has the ability to access (e.g., read and/or write) any memory.  As such, nefarious entities (e.g., hackers) exploit this ability to access valuable information if they are able to run a process with elevated privileges…to gain privileged access or exploit hardware security holes.”  Thus, it appears applicant’s own specification states the security/scrambling key is accessible to a user of the software.  What has applicant’s invention created to not allow this privileged access or exploit hardware security happen?
Furthermore, other than the single instance mention of “security is …(transparent to the application developer)” there is no correspondence to specific circuitry in the specification or drawings to support and describe how security is transparent to the application developer.  What in the specification and drawings makes or allows this to happen?  It appears applicant contends that by merely having “security” implemented in hardware is by it self transparent to a developer.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-6, 10-17 and 20-24 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Diep et al. (US 2014/0237261).
1. 	An apparatus, comprising: 
a core configured to process data (corresponds to circuitry 
including computing deice 1500, processing device 
1530, CPU 102, processor 130 and/or CPU 602, see 
throughout figures); 
a logic coupled to the core (corresponds to circuitry including 
memory controller MC 106, 710, 160 and/or trusted 
platform module TPM 108, see throughout figures) and 
configured as to provide security (corresponds to “trusted”, 
“secure” “tamper resistant”, “securely manage”, “secure 
management”, “securely access” and/or “securing 
contents”,  see throughout) at a hardware layer (the 
claimed “hardware layer” can correspond to all the 
hardware within the above mentioned circuitry)
 	wherein the security is transparent to an application 
developer (in the current specification at [0014], this claim 
feature is further defined as “all applications/process can 
access the increase security without adjusting the 
software” which appears to correspond to the security 
provided by secure, tamper resistant circuit TPM 108)
and,
wherein the logic is configured as a translator to track a
scrambling key associated with the data (corresponds 
to “TPM 108 may be a secure, tamper resistant 
circuit configured to generate random or 
pseudorandom keys such as OS key 121”, see [0041]; 
and 
a circuitry coupled to the core and configured to further provide the security by (corresponds to circuitry including read/write module 111): 
encrypting the data according to the scrambling key at the 
hardware layer prior to the data being written to 
memory (corresponds to “memory controller 106 
may generate a new frame key for that page 
frame…used to encrypt data 
written to a range of memory addresses that are 
included in a page frame…The frame key 125 is 
used to encrypt plaintext data 134 of a page 
frame…before storing that data in process memory 
116…Frame keys 12 may be encrypted…the 
encrypted frame key 126 may then be stored in an 
entry of an appropriate page table 120”, see [0039-
0040]; “computing device 300 that use a frame key 
to encrypt page frame data for storage in 
memory…memory controller may additionally 
retrieve the encrypted frame key 126 from page 
table 120, and decrypt the encrypted fame key 126”, 
see [0059]; memory controller 106 encrypts contents 
of the memory page…using the frame key 
125…stores the encrypted memory page at physical 
addresses corresponding to the page frame”, see 
[0062]), and 
recovering the data based on decrypting at the hardware 
layer, using the scrambling key, data read from the 
memory (corresponds to “memory controller that 
creates page frame specific encryption keys 
(referred to herein as frame keys) that are used to 
encrypt and decrypt data stored in the page 
frames”, see [0023]; “calling on cipher 110 
to encrypt memory contents, calling on cipher 110 to 
decrypt memory contents”, see [0027]; “[a]n entry of 
the page table 120 may include an encrypted frame 
key 126 that is used to encrypt and decrypt data”, 
[0032]).
	
Independent claims 11 and 20 define embodiments similar in scope to the embodiment of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example the claimed “page table…includes the scrambling key uniquely assigned to each page table entry…” corresponds to “[a]n entry in a page table 10 may map the virtual addresses…to corresponding physical addresses.  An entry of the page table 120 may include an encrypted frame key 126 that is used to encrypt and decrypt data for the corresponding page frame”, see [0032].  The claimed “scrambling key is unique to the first computing process” corresponds to “encrypted frame keys associated with a particular process”, see [0097].  The claimed “unauthorized read operation…” corresponds to “processes that should have access to the data in the page frame are able to read them, while processes that should not have access to the page frame are unable to read them.  This can eliminate the ability of a rogue process to illicitly gain access to the contents of memory allocated to another process”, see [0023].
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Diep et al. (US 2014/023261) in view of known prior art (Official notice taken).
	Diep teaches the invention substantially as claimed as discussed above in section 3.  However, encryption/decryption circuitry including particular gating logic XOR for implementing the programming logic is not discuss.  Official notice is taken of encryption/decryption circuitry using XOR gating logic for accepting as input key data and user data for encryption or decryption.
	Because encryption/decryption circuitry commonly uses XOR gating logic to encrypt and decrypt data it would have been obvious to use such gating logic to perform encryption/decryption in the device of Diep.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.

9.	Applicant's arguments filed 11/28/2022 have been fully considered but they are not deemed to be persuasive.
	Applicant should consider the rejections above given the newly amended claim language.  

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139